                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MARYLAND


 ROBERT DENT,

         Petitioner,

         v.
                                                           Civil Action No. TDC-16-0200
 RICHARD MILLER and
 THE ATTORNEY GENERAL OF
 THE STATE OF MARYLAND

         Respondents ..




                                  MEMORANDUM OPINION

       Petitioner Robert Dent, an inmate at the Roxbury Correctional Institution in Hagerstown,

Maryland, has filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C.    S 2254   in which

he collaterally attacks his 2008 conviction for second-degree sexual offense (anal intercourse) in

the Circuit Court for Prince George's County, Maryland. Respondents have filed an Answer, and

Dent has filed a Reply.   Having considered the submitted materials, the Court finds that no hearing

is necessary. See Rule 8(a), Rules Governing Section 2254 Cases in the United States District

Courts; D. Md. Local R. 105.6; Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000). For the reasons

set forth below, the Petition is DENIED.

                                       BACKGROUND

I.     Factual Background

       On April 8, 2008, Dent was convicted after a jury trial in the Circuit Court for Prince

George's County of committing a second-degree sexual offense (anal intercourse) against Amoy

Grant. The jury acquitted Dent of second-degree rape and a separate second-degree sexual offense
(fellatio). On August 1, 2008, Dent was sentenced to 15 years of imprisonment.      The following

evidence was presented at trial.

       On October 2,2007, Dent invited Grant for dinner at his apartment in Beltsville, Maryland.

After dinner, Grant asked her to watch television with him in the bedroom.      Grant testified that

Dent forced her to perform fellatio and engage in vaginal and anal intercourse. Grant testified she

screamed at Dent to stop and screamed in pain. According to Dent, the sex was consensual.        He

testified that they engaged in vaginal intercourse and he "slipped out of her vagina and went right

into her anal." 4/7/08 Trial Tr. at 165, ECF No. 12-2.

       Grant left Dent's residence and walked to her apartment in the same complex, from which

she called 911 to report that she had been raped. Grant was taken by police officers to the Prince

George's County Police Department ("PGCPD"), Criminal Investigation Division, where she gave

a statement. The police then drove Grant to the Sexual Assault Center at Prince George's County

Hospital, where at 7:30 a.m. on October 3,2007, Nurse Sue Beckman performed a sexual forensic

examination on Grant.

       Having been qualified as an expert witness, Beckman testified that prior to examining

Grant, she had performed between 240 and 250 exams of this nature, but Grant's was "the worst

exam I've ever done." Id. at 103. Grant had multiple injuries including swelling and bruising of

the hymen, multiple tears in the vaginal area, seven to ten anal tears, and anal bleeding and

swelling. Beckman testified that the injuries were consistent with Grant's description of what had

occurred to her.   Beckman also testified that the injuries sustained would not be found after

consensual vaginal intercourse, because "There was a lot of tears and swelling. I can't imagine

anybody being able to sustain that much pain from a consensual encounter." Id. at 108. After the

examination, Detective Darren Bennett of the PGCPD Sexual Assault Unit, drove Grant back to



                                                2
her apartment. After Grant identified Dent's unit within the complex, Detective Bennett obtained

records regarding Dent and had Grant identify him through a photo array. Forensic tests did not

reveal the presence of any of Dent's DNA on Grant. Meanwhile, on October 2,2007 at 11:50 p.m.

and October 3, 2007 at 7:38 a.m., Dent sent text messages to Grant stating that he was sorry.

          On October 4,2007, pursuant to a warrant, the police searched Dent's home while he was

at work and left a contact card with a telephone number for the PGCPD. Using that phone number,

Dent called the same day and asked for the opportunity to come to the police station to give his

side of the story. When Dent arrived, Detective Bennett read him his rights under Miranda v

Arizona, 384 U.S. 436 (1966), and had him sign an Advice of Rights and Waiver Form in which

he waived his Miranda rights. During the interview, which was video and audio recorded, Dent

demonstrated to Detective Bennett the positions and sex acts that he had engaged in with Grant in

an effort to convince him that the encounter was consensual and that the anal sex was accidental.

Although an arrest warrant for Dent had already been issued, it had not yet been served. After the

interview concluded, Detective Bennett executed the warrant and arrested Dent.

II.       Procedural History

          Dent appealed his conviction to the Court of Special Appeals of Maryland. He presented

one question for review: Did the court err by denying his motion to suppress his statements to

police?    In an unreported opinion filed on November 10, 2010, the Court of Special Appeals

affirmed Dent's judgment of conviction. Dent did not file a petition for a writ of certiorari to the

Court of Appeals of Maryland.

          On April 26, 2011, Dent filed a Petition forPost -Conviction Relief in the Circuit Court for

Prince George's County ("the post-conviction court").        After filing a pro se supplement to the

petition, and withdrawing two claims after the hearing on the petition, Dent's claims presented to



                                                   3
the post-conviction court were that trial counsel provided constitutionally ineffective assistance by

failing to: (1) object to the lack of unanimity of the jury verdict; (2) object to the Beckman's

testimony, which bolstered the credibility of the victim; (3) object to the admission of Beckman' s

report; (4) assert in the motion for judgment of acquittal that there was no evidence of actual force;

(5) object to the procedure employed for addressing two jury notes; (6) undertake a reasonable

investigation of the case; (7) call Dent to testify at the suppression hearing or advise him of his

right to do so; (8) obtain an expert to rebut Beckman's testimony and report; and (9) object to

prosecutorial misconduct arising from the prosecutor's       alleged misstatement of the evidence

during closing argument, which arguably shifted the burden of proof from the State to the

defendant.     Dent also asserted ineffective assistance of counsel based on trial and appellate

counsel's failure to object to or appeal the State's request for a continuance of trial. Finally, Dent

claimed that trial counsel provided ineffective assistance by virtue of the cumulative effect of these

errors.

          In a written opinion, the post -conviction court denied the state petition on October 31,

2013. In so ruling, the post-conviction court analyzed each of Dent's ineffective assistance of

counsel claims and concluded that it was "abundantly clear" trial counsel's purported deficient

representation had "nothing to do with [Dent's] convictions." Post-Conviction Op. at 11, ECF No.

12-8. The post-conviction court found that Dent failed to prove any of his allegations of deficient

performance or that there was any prejudice resulting from such performance.            "Rather, it is

patently obvious," the post-conviction court stated, that Dent was convicted based on "his sexual

interaction with the victim in his apartment" and "his own legal or tactical missteps two days after

the incident, namely, going by himself to the police station and voluntarily           and willfully

performing a clumsy, highly incriminating re-enactment of his sexual gyrations" to convince



                                                  4
police that the anal intercourse complained of by Grant was an 'accidental'       slip." ld. at 11-12.

The post-conviction court characterized Dent's story as "incredible" to the detectives and to the

jury, stated that "no amount of skillful lawyering" could have reversed Dent's self-inflicted legal

damage, and noted that acquittal of Dent on two counts was "a testament to his lawyer's skill in

handling this case." ld. at 12. The post-conviction court thus concluded that Dent's "misguided

attempt" to blame his attorney for the verdict was a "further manifestation of his self-serving

almost delusional denial of responsibility for his own actions."    ld.

        Dent filed an Application for Leave to Appeal, raising the same claims presented to and

decided by the Circuit Court on post-conviction review.        On December 2, 2015, the Court of

Special Appeals summarily denied the Application for Leave to Appeal.

                                           DISCUSSION

        In his Petition to this Court, Dent asserts the same claims of ineffective assistance of

counsel that he raised in his Application for Leave to Appeal the Denial of Post-Conviction Relief.

The Court will address each argument in tum.

I.      Legal Standard

       A petition for a writ of habeas corpus may be granted only for violations of the Constitution

or laws of the United States. 28 U.S.C.   S 2254(a)   (2012). The federal habeas statute sets forth a

highly deferential standard for evaluating state court rulings, under which state court decisions are

to "be given the benefit of the doubt." Bell v. Cone, 543 U.S. 447, 455 (2005). A federal court

may not grant a writ of habeas corpus unless the state court's adjudication on the merits (1) resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly established

federal law, as determined by the United States Supreme Court; or (2) resulted in a decision that

was based on an unreasonable determination of the facts in light of the evidence presented in the



                                                  5
State court proceeding. 28 U.S.C.    S 2254(d).   "[A] a federal habeas court may not issue the writ

simply because [it] concludes in its independent judgment that the relevant state-court decision

applied established federal law erroneously or incorrectly." Renico v. Lett, 559 U.S 766, 773

(2010). The state court's application of federal law must be "objectively unreasonable."           Id.

Likewise, a state court's factual determination as relevant to    S 2254(d)(2)   "is not unreasonable

merely because the federal habeas court would have reached a different conclusion in the first

instance."   Wood v. Allen, 558 U.S. 290, 301 (2010). The fact that "reasonable minds reviewing

the record might disagree about the finding in question" is not enough to deem a state court's

factual determination unreasonable. Id.

        Further, "a determination of a factual issue made by a State court shall be presumed to be

correct[,]" and the petitioner bears "the burden of rebutting the presumption of correctness by clear

and convincing evidence." 28 U.S.c.    S 2254(e)(1);   Nicolas v. Attorney Gen. oIMd., 820 F.3d 124,

129 (4th Cir. 2016). "Where the state court conducted an evidentiary hearing and explained its

reasoning with some care, it should be particularly difficult to establish clear and convincing

evidence of error on the state court's part." Sharpe v. Bell, 593 F.3d 372, 378 (4th Cir. 2010).

This is especially true where the state court has "resolved issues like witness credibility, which are

'factual determinations' for purposes of Section 2254( e)(1)." Id.

       When a federal habeas court is undertaking an evaluation pursuant to 28 U.S.C.       S 2254(d)
but the highest state court to consider the matter summarily denied a request for further review

without analysis, the federal court must "look through" the summary decision to the last reasoned

state court decision. Brumfieldv. Cain, _U.S.      _,135     S. Ct. 2269, 2276 (2015). Here, where

the Court of Special Appeals of Maryland summarily denied Dent's Application for Leave to




                                                  6
Appeal, the last reasoned opinion was the decision issued by the Circuit Court of Prince George's

County on the Petition for Post-Conviction Relief.

II.     Ineffective Assistance of Counsel

        Because Dent's claim of constitutional error is that he was denied effective assistance of

counsel in violation of the Sixth Amendment to the United States Constitution, the Court must

analyze his claims under clearly established federal law on this issue. To succeed on an ineffective

assistance of counsel claim, a petiti?ner must meet the two-part standard set by the Supreme Court

in Strickland v. Washington, 466 U.S. 668 (1984). First, the defendant must show that counsel's

performance was deficient in that counsel "made errors so serious that counsel was not functioning

as the 'counsel' guaranteed the defendant by the Sixth Amendment." Id. at 687. "Second, the

defendant must show that the deficient performance prejudiced the defense" in that "counsel's

errors were so serious as to deprive the defendant of a fair trial whose result is reliable." Id.

        On the issue of deficient       performance,        a defendant   must show "that counsel's

representation fell below an objective standard of reasonableness."       Kimmelman v. Morrison, 477

U.S. 365, 375 (1986). "Judicial scrutiny of counsel's performance must be highly deferential" and

not based on hindsight. Strickland, 466 U.S at 689. "A court must indulge a strong presumption

that counsel's conduct falls within the wide range of reasonable professional assistance."          Id.

Under the Sixth Amendment, a defendant "has a right to effective representation, not a right to an

attorney who performs his duties 'mistake-free.'''       Weaver v. Massachusetts, 137 S. Ct. 1899, 1910

(2017) (quoting United States v. Gonzalez-Lopez, 548 U.S. 140, 147 (2006)).

       On the issue of prejudice, "[t]he essence of an ineffective-assistance claim is that counsel's

unprofessional errors so upset the adversarial balance between defense and prosecution that the

trial was rendered unfair and the verdict rendered suspect."        Kimmelman, 477 U.S. at 374. To



                                                     7
establish prejudice, a defendant must show that "there exists a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been different."       Id. at

375.

        A.      Lack of a Unanimous Verdict

        Dent alleges ineffective assistance of counsel based on his trial counsel's failure to object

to the alleged failure to establish unanimity among the jury arising from an error in the process of

polling the jury. According to the trial transcript, after the verdict and after the jury was polled,

the jury foreman informed the judge, that "they forgot to poll one." 4/8/08 Trial Tr. at 16, ECF

No. 12-3. The Court immediately called on Juror No. 12, who stated that the verdict stated by the

foreman was her verdict as well. Dent appears to claim that the polling of the last juror was not

valid because other jurors may have already left the courtroom.

        The post-conviction   court denied this claim because the trial judge had corrected the

"minor oversight" of failing to poll Juror No. 12 by polling her before the jury was actually

discharged.   Post-Conviction Gp. at 3. The post-conviction court concluded that Dent had failed

to "even minimally establish the predicate" for his claim of failure to object to a non-unanimous

verdict because the verdict was, in fact, unanimous.      Id. at 4. In his Application for Leave to

Appeal, Dent argued that the individual polling of Juror No. 12 created possible pressure and undue

influence on her and was inconsistent with "the Law of Polling." Appl. Leave Appeal at 3, ECF

No. 1-4. In State v. Santiago, 985 A.2d 556 (Md. 2009), the Court of Appeals of Maryland held

that a trial court must either poll the jury or "hearken" it, a procedure consisting of inquiring in

open court, before the jurors are discharged, whether the jury agrees with the verdict announced

by the foreperson.   Id. at 558 ("[A] jury verdict, rendered and announced in open court, that is

neither polled nor hearkened is not properly recorded and is therefore a nullity.").   Here, however,



                                                  8
the record establishes that all 12 jurors in Dent's case were polled in open court. When polling

occurs, hearkening is not necessary. Id. at 561. This Court agrees that where all 12jurors answered

affirmatively when polled, that the record establishes a unanimous verdict.        Where Dent has

identified no authority for the view that the delay in polling Juror No. 12, or the possible absence

of certain other jurors by the time it occurred, rendered the verdict non-unanimous, the Court finds

that the post-conviction court's denial was a reasonable application oflaw.

        As part of this claim, Dent testified at the post-conviction hearing that he drove the jury

foreman home after trial, and that the foreman stated that he told the jury to answer "Yes" when

the judge polled the jury. Post-Conviction Op. at 4. The post-conviction court characterized this

testimony as "incredible," ruled that even if it were considered, there was no evidence that Juror

No. 12 or any other juror did not agree with the verdict, and noted that under Maryland law, jurors

cannot impeach their own verdict. Id.

        The post-conviction court's factual finding that the testimony was incredible was not an

"unreasonable determination of the facts" and therefore, by itself, provides a basis to reject this

claim. 28 U.S.c.   S 2254(d).   Moreover, the Court agrees with the post-conviction court that where

all 12 jurors individually stated, under oath, that they agreed with the verdict, Dent's allegation,

which even if true may only establish discussions about proper courtroom procedure, does not

establish the lack of a unanimous verdict. Finally, where Dent has not asserted that he informed

trial counsel about this encounter and raised it for the first time at his post-conviction 'hearing,

there could be no ineffective assistance based on trial counsel's failure to object to the verdict

because of this encounter.      The claim relating to jury unanimity provides no basis for federal

habeas corpus relief.




                                                  9
        B.     Nurse's Testimony and Report

        Dent also claims ineffective assistance based on trial counsel's failure to object to the

opinion testimony of the forensic nurse, Sue Beckman, as improperly bolstering Grant's testimony,

and to the admission into evidence of her report.        In particular, Dent objects to Beckman's

testimony that the injuries she observed were consistent with Grant's account of how they were

sustained.

         The post-conviction court rejected Dent's claims because he provided "no persuasive

authority" to establish why Beckman's testimony or report should have been stricken.           Post-

Conviction   Op. at 4.    The post-conviction    court also found that defense counsel's       cross

examination of Beckman was "well within the bounds of professional competence."         Id. On cross

examination Beckman acknowledged that none of the DNA collected from Grant matched Dent's

DNA, and that "rough sex" could result in some of the injuries that Beckman observed.         4/7/08

Trial Tr. at 109-10.

        Where Beckman was qualified as an expert witness in sexual assault forensic examination,

her testimony, including her opinion that the injuries were consistent with Grant's account of non-

consensual sex, was based on her observations of Grant and grounded in her training and

experience. It was therefore admissible. See, e.g., Fed. R. Evid. 702.

        As for Beckman's report, Dent does not identify a basis for its inadmissibility.    Because

Beckman likely created her report in the ordinary course of her duties at Prince George's County

Hospital, and it likely included statements of medical diagnosis, there are plausible grounds for its

admissibility. See, e.g., Fed. R. Evid. 803(4),803(6).   Moreover, Dent has not identified any part

of the report which would not be cumulative of Beckman's testimony and thus has failed to show

prejudice from any failure to object. Where the post-conviction court's determination relating to



                                                 10
Beckman's    testimony and report was not based on an unreasonable             application of clearly

established federal law, the Court will deny the Petition as to this claim. See 28 U.S.C.    S 2254(d).
        C.        Evidence of Force

        Dent asserts that his trial counsel was deficient for failing to argue in a motion for judgment

of acquittal that there was a lack of evidence of actual force to support the charge of second-degree

sexual offense.    A review of the record reveals that there was specific evidence presented at trial

that Dent used force against Grant, most particularly Beckman's testimony of the severe injuries

to Grant that were the "worst" she had seen in an examination. 4/7/08 Trial Tr. at 103. The post-

conviction court correctly concluded that this claim is "frivolous." Post-Conviction Gp. at 6. This

Court agrees that "failing to make a motion with no chance of success could not possibly prejudice

the outcome." Id.

        D.        Jury Notes

       Dent also faults his trial counsel for failing to object to the trial court's procedure in

responding to two jury notes, including one in which the jury requested instruction on the law

regarding post- penetration withdrawal of consent. Before sending the jury into deliberations, the

trial judge stated that if there was a need to communicate with the court, the foreman should "put

it in writing and sign it and it will become part of the record of our proceedings."   4/8/08 Trial Tr.

at 3. During deliberations, the jury sent a question to the trial judge asking whether if a woman

consented to sex and then after penetration withdrew her consent, continued sexual intercourse

would constitute rape. The trial judge consulted with the prosecutor and defense counsel, and all

agreed that the issue was addressed in Baby v. State, 916 A.2d 410 (Md. 2007), in which the Court

of Special Appeals of Maryland held that if a woman consents to penetration and withdraws

consent following penetration, there is no rape. Id. at 429. The trial judge therefore sent a note to



                                                  11
the jury, with the agreement of both counsel, stating, "Under Maryland law, if a woman consents

prior to penetration and withdraws consent following penetration, there is no rape." 4/8/08 Trial

Tr. at 6.

        Approximately three hours later, the jury sent a note stating that it had agreed on two counts

but not on a third. The trial judge read the note into the record: "We are all agreed on one and

two, but cannot agree on three. We are seven to five on balance, on number three. What can we

do?" Id. at 9. Again, the trial judge responded in writing, with the assent of both counsel, and

instructed the jury to continue deliberations.   Dent argues that the trial judge's written responses

were inadequate, and the judge instead should have called the jury into the courtroom and given

additional oral instructions.   According to Dent, his trial counsel's      failure to object to this

procedure was ineffective assistance.

        Notably, Dent has identified no authority for the position that a written response is

inadequate. The post-conviction court found that the written responses to jury notes were proper

and complied with Maryland law. See Baby, 916 A.2d at 429. This Court agrees that there is

nothing improper about a written response to a jury note, and that the trial court's answer relating

to the question accurately stated the law at the time. See id.

        Moreover, as noted by the post-conviction court, the written response, which instructed

that pre-penetration consent would prevent a finding of rape, was a favorable instruction for Dent

and likely resulted in his acquittal on the rape charge. As noted during the post-conviction

proceedings, on April 16, 2008, approximately one week after the trial, the Court of Appeals of

Maryland reversed Baby and held that "a woman may withdraw consent for vaginal intercourse

after penetration has occurred, and that after consent has been withdrawn, the continuation of

vaginal intercourse by force or the threat of force may constitute rape." State v. Baby, 946 A.2d



                                                  12
463, 486 (Md. 2008).      Where the trial judge's written response provided a highly favorable

instruction to the jury, Dent cannot show how the procedure followed resulted in prejudice. This

claim provides no cause for federal habeas relief and is denied.

        E.      Failure to Investigate

        Dent also argues that his trial counsel was ineffective because she failed to investigate

certain potential evidence.   Specifically, Dent asserts ineffective assistance of counsel based on

the failure to take the following investigative steps: (l) interviewing his neighbor; (2) conducting

a noise level test of his apartment; (3) seeking fingerprints from the remote control to his television

and from three $100 bills he allegedly gave to Grant; and (4) photographing his apartment. The

post-conviction court found Dent's claims unavailing because he failed to demonstrate how this

information would have changed the outcome of his trial.

        Counsel has the "duty to make reasonable investigations or to make a reasonable decision

that makes particular investigations unnecessary."     Strickland, 466 U.S. at 691. However, while

Strickland requires counsel to "conduct a reasonable investigation into potential defenses," it does

not oblige counsel to "uncover every scrap of evidence that could conceivably help their client."

Green v. French, 143 F.3d 865, 892 (4th Cir. 1998), overruled on other grounds by Williams v.

Taylor, 529 U.S. 362 (2000). The burden to show deficiency rests squarely on the defendant. See

Burt v. Titlow, 571 U.S. 12, 22-23 (2013). To succeed on a claim of ineffective assistance for

failure to investigate, a petitioner must also demonstrate prejudice by showing that adequate

investigation would have uncovered facts that, if presented, would have created a reasonable

probability of a different outcome. See Strickland, 466 U.S. at 694; see also Bassette v. Thompson,

915 F.2d 932, 940-41 (4th Cir. 1990) (rejecting an ineffective assistance claim due to the failure




                                                  13
to "advise [the court] of what an adequate investigation would have revealed" or to what newly

identified witnesses might have testified).

        Dent's claim that his counsel should have investigated whether his next-door neighbor

heard screaming on the night of the incident fails because he has not demonstrated that this

unnamed witness would have given favorable testimony.        As the post-conviction court noted, to

establish prejudice due to counsel's failure to investigate or call a potential witness, a petitioner

must show that the witness would have testified, and that the testimony would have likely changed

the outcome of trial. See Bassette, 915 Fold at 940 (rejecting a failure to investigate claim base on

the lack of a "proffer of testimony from a witness or witnesses he claims his attorney should have

called").   The post-conviction court's conclusion that Dent has not established prejudice because

his claim amounts to "mere speculation as to whether the neighbor heard anything or would have

testified to having heard anything," Post-Conviction Op. at 7, is a reasonable application of the

law. Likewise, Dent's claim that his trial counsel should have arranged for a noise level test of his

apartment to prove his neighbors would have heard any screaming from his bedroom fails because,

as the post-conviction   court reasonably concluded, "there is no indication that anything the

neighbors heard or didn't hear would have changed the outcome of the verdict." Id. at 8. Where

Dent's has not shown that such a test would have been favorable or would have impacted the

outcome of the case, he has not established prejudice as necessary to prevail on this claim. See

Strickland, 466 U.S. at 687; Bassette, 915 Fold at 940-41.

        As for Dent's claims that his trial counsel should have arranged for fingerprinting of the

remote control and three $100 bills, Dent's post-trial claim that Grant used the remote control in

the bedroom before the sexual encounter is not supported by any of the testimony at trial. Dent

himself, in his testimony, did not make this claim. The post-conviction court, noting that Grant's



                                                 14
presence in the apartment and bedroom were not in dispute, thus correctly concluded that the

presence of fingerprints on the remote control "would not aid the jury in determining the timing

of the assault" and that it was unclear how it "would have changed the outcome of the case." Post-

Conviction Op. at 7.

        Dent's claim about the $100 bills was that he gave Grant a stack of bills before the sexual

encounter, that she put them in her purse, and that he took the money out of her purse after the

encounter. Detective Bennett testified that during his interview, Dent pulled out paper currency

and said that Grant's fingerprints could be taken from it. Bennett testified that he did not test the

bills for fingerprints because so many people handle money that it is difficult to obtain prints from

it, and that Dent himself had put his hands over the top of the money. Under these circumstances,

and where Dent's testimony established that he handled the money twice after Grant allegedly did,

the post-conviction court reasonably concluded that such testing was "not likely [to] render any

results that would be helpful to the jury." !d. at 7-8. Particularly where Dent was convicted only

of the sexual offense relating to anal intercourse, and the jury thus did not conclude that the entire

encounter was nonconsensual, there is no basis to conclude that fingerprinting would have altered

the outcome of the trial.

        Lastly, Dent's claim that trial counsel's failure to arrange for photographs of his apartment

is unavailing. Although Dent asserts that photographs would have undermined Grant's testimony

by showing that there was a phone in the bedroom and no obstructions to her exit from the

bedroom, Detective Bennett testified that there no such obstructions, so there was no dispute on

that point. As the post-conviction court correctly noted, Grant's testimony at trial was that the

assault happened quickly, and that Dent was on top of Grant, so the absence of obstacles would

not cast doubt on her testimony. The presence of a telephone also would not undermine Grant's



                                                 15
testimony.   Grant stated that she was physically held down by Dent, and that when she had the

opportunity, she fled to her own apartment, in the same complex, and called 911 from her

cellphone while there, a more logical course of action for a victim of sexual assault than to use the

phone in the perpetrator's apartment while he was present.

        In all of the above allegations regarding counsel's failure to investigate, the post-conviction

court's determination was as a proper application of Strickland to the facts. Where counsel should

be "strongly presumed to have rendered adequate assistance and made all significant decisions in

the exercise of reasonable professional judgment," Dent has not met his burden to show that

counsel's performance was deficient.         See Burt, 571 U.S. at 22-23.    Although some of these

investigative steps theoretically could have yielded relevant evidence of marginal value, they fall

into the category of the "scraps" of evidence that counsel is not required to pursue. See Green,

143 F.3d at 892; see also Washington v. Watkins, 655 F.2d 1346, 1356 (5th Cir. 1981) (stating that

"counsel for a criminal defendant is not required to pursue every path until it bears fruit or until all

conceivable hope withers"); McCoy v. Maryland, No. JKB-14-3845, 2017 WL 4310082 *10, (D.

Md. Sept. 28, 2017) ("Defense attorneys do not have infinite amounts of money and time with

which to investigate and pursue substantially all plausible lines of defense, nor is such conduct

realistic or constitutionally mandated.").    For the reasons stated above, Dent has not established

that "in light of all the circumstances, the identified acts or omissions [of counsel] were outside

the wide range of professionally competent assistance."         Burger v. Kemp, 483 U.S. 776, 795

(1987). Dent also has not shown that but for the failure to undertake these investigative steps, the

outcome of his trial would have been different. Therefore, this Court concludes that the post-

conviction court's denial of this claim was a reasonable application of the law.




                                                   16
        F.     Suppression Hearing Testimony

        Dent also claims that his trial counsel was ineffective for failing to call him as a witness at

the suppression hearing and for not advising him of his right to testify at the hearing, thereby

foreclosing the opportunity to provide direct evidence about the involuntary nature of his

statements to the police. The post-conviction court denied relief based on Dent's failure to show

prejudice in that he did not establish that his testimony would have changed the outcome of the

hearing. The post-conviction court also found that trial counsel's decisions were "discretionary"

and "tactical" to limit Dent's exposure to impeachment. Post-Conviction Op. at 8.

        Dent has not identified case law establishing a right to testify at a suppression hearing. The

Court need not decide whether such a right exists and applies here, because Dent has not shown

prejudice.   Although a suppression motion challenging statements made to law enforcement

ordinarily could turn on the credibility of the defendant's assertion that he did not act knowingly

and voluntarily in waiving his Miranda rights or in giving his statements, the circumstances ofthis

encounter provided significant indicia ofvoluntariness    apart from witness testimony. First, Dent

affirmatively called the police and asked for the opportunity to give his side of the story. Second,

Dent signed a Miranda waiver form. Third, there was a video recording ofthe interview, such that

the trial court could both hear and observe all of Dent's statements and actions, and those of the

interviewing detective, in making an assessment of voluntariness.        Significantly, Dent has not

identified any assertion by the detective at the suppression hearing that he would have refuted, or

any portion of the video recording that he would have explained, such that his testimony could

have altered the outcome of the motion. Under these circumstances, the post-conviction court's

determination that Dent did not establish prejudice in that his testimony could have changed the

outcome was a reasonable application of Strickland to the facts of the case. This claim is denied.



                                                  17
       G.      Defense Expert Witness

       Dent has also argued that trial counsel was ineffective because she failed to retain an expert

witness to rebut Beckman's testimony and forensic report. The post-conviction court noted that

trial counsel had in fact consulted with an expert and used the expert's information to cross-

examine Beckman.     Although Dent has noted the lack of documentation submitted to corroborate

this account, the post-conviction    court credited trial counsel's    statement, and that factual

determination is reasonable. See 28 U.S.C. 2254(d)(2).

       The failure of a defense counsel to retain an expert witness to counter the prosecution's

expert is not, in and of itself, deficient performance. See Harrington v. Richter, 562 U.S. 86, 106

(2011) (holding that defense counsel's failure to consult with forensic blood experts or to offer

expert evidence was not ineffective assistance of counsel under the circumstances).       Here, trial

counsel consulted with an expert and sought to call the expert in the defense case, but the expert

was not available on the date that the trial court required such testimony.   Although trial counsel

proffered that the expert would have testified "about the sphincter and the type .of cuts indicated

in the report," 4/7/08 Trial Tr. at 145, neither trial counsel then nor Dent now has provided a basis

to conclude that such an expert witness would have been able to refute Beckman's testimony that

the injuries were consistent with Grant's account. Under these circumstances, the post-conviction

court's determination, that this claim fails based on Dent's failure to demonstrate how calling the

expert rather than using information provided by the expert to cross-examine Beckman would have

altered the outcome of trial, was not contrary to and did not involve an unreasonable application

of federal law. See 28 U.S.C. 2254(d)(l).




                                                 18
        H.     Closing Argument

        Dent further argues that his trial counsel was ineffective when she failed to object to the

prosecutor's statement during closing argument, referring to Grant, that "She could have said no

she was standing up and he tackled her." 4/7/08 Trial Tr. at 188. Although Grant did not, in fact,

testify that Dent tackled her, Dent has not and cannot establish that this isolated misstatement, and

the failure to object to it, resulted in prejudice because the closing argument in its entirety clearly

conveyed the prosecution's    view that Dent did not initiate the sexual assault by tackling her.

Immediately before this misstatement, the prosecutor stated that Grant "lays at the far end of the

bed" and that Dent "straddles her check, sits on her chest," before forcing himself upon her. Id. at

187. Then, immediately after the misstatement, the prosecutor again describes the encounter by

stating, "She told you she laid on the bed. All of a sudden, the defendant comes over, straddles

her chest" and forced himself on her. Id. at 188. Then later in the closing argument, the prosecutor

again stated, "She was lying across the bottom of the bed when all of a sudden, the defendant

straddled her chest with his legs." Id. at 192. Where the prosecutor on three occasions described

the initial attack the same way, which did not involve tackling, it was clear that the misstatement

was not intentional and that there was little to no risk that the jury would rely on it. Accordingly,

the post-conviction court's conclusion that there was "no clearly 'out of bounds' argument" is a

reasonable reading of the facts, 28 U.S.C. 2254(d)(2), and because Dent has not provided a basis

to find that an objection to the misstatement could have resulted in a different outcome, its denial

of this claim was a reasonable application of Strickland.

       Relatedly, Dent's claim that his trial counsel's      failure to object to this misstatement

impermissibly shifted the burden of proof from the prosecution to the defense is meritless. Dent

has offered no authority to support the theory that such a misstatement shifts the burden of proof.

The post-conviction court's rejection of this argument as "baseless and borderline frivolous," Post-

                                                  19
Conviction Op. at 10, is not an unreasonable application of Strickland. The Court will thus deny

both claims relating to the prosecutor's misstatement.

        I.      Continuance of the Trial

        Dent claims that his trial counsel failed to preserve for appellate review, and his appellate

counsel failed to raise on appeal, the claim that the trial court by granting a continuance to allow

for fair consideration of late-disclosed medical evidence to be offered at trial. The post-conviction

court denied this claim, noting that the grant of a continuance is wholly within the discretion of

the trial court and that "there is zero chance, in this Court's opinion, that the trial judge's grant of

a continuance in the case would have been grounds for a successful appeal, and failure to preserve

a meritless issue for appeal does not constitute ineffective assistance." Post-Conviction Op. at 10.

The post-conviction court further observed that the continuance also benefited the defense by

allowing trial counsel time to review that report.

        The post-conviction    court is correct that continuances      are reviewed under a highly

deferential standard. See e.g., Hill v. Ozmint, 339 F.3d 187, 197 (4th. Cir. 2003). Dent does not

identify how either counsel's decisions to refrain from contesting these fell below an objective

standard of reasonableness or prejudiced the outcome of the proceedings against him to satisfy

Strickland standard. The Court denies this claim because the post-conviction court's ruling was

not an unreasonable application of Strickland and was not based on an unreasonable determination

of the facts. 28 U.S.c. 92254(d).

       J.      Cumulative Effect of Ineffective Assistance

       Finally, Dent argues that the cumulative effect of counsel's errors establish ineffective

assistance of counsel. The United States Court of Appeals for the Fourth Circuit, however, has

rejected such cumulative analysis and held that ineffective assistance of counsel claims are to be



                                                  20
reviewed individually, not collectively.    See Fisher v. Angelone, 163 F.3d 835,- 852-853 (1998).

Where, as here, the Court has found that none of Dent's individual claims establish constitutional

error, the cumulative effect likewise does not establish such error. See id. Having examined the

state court rulings and independently examined the record, this Court is satisfied that the post-

conviction court's rejection of this claim is neither contrary to clearly established federal law, nor

did it involve an unreasonable application of that law. See 28 U.S.C. S 2254(d).

III.    Certificate of Appealability

        Rule Il(a) of the Rules Governing Section 2254 Cases provides that "[t]he district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant."   Because the accompanying Order is a final order adverse to the applicant, Dent may

not appeal this ruling without a certificate of appealability.   28 U.S.C. S2253(c)(1).

        A certificate of appealability may issue only if the prisoner "has made a substantial

showing of the denial of a constitutional right." 28 U.S.C. S 2253(c)(2). When a district court

rejects constitutional claims on the merits, a petitioner satisfies the standard by demonstrating that

"jurists of reason could disagree with the district court's resolution of [the] constitutional claims

or that jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further." Buck v. Davis, 137 S. Ct. 759, 773-74 (2017)(quoting Miller-El v. Cockrell,537

U.S. 322, 327 (2003)).

       Upon review of the record, this Court finds that Dent has not made the requisite showing.

The Court therefore declines to issue a certificate of appealability. Dent may still request that the

Fourth Circuit issue such a certificate. See Fed. R. App. P. 22(b).




                                                  21
                                         CONCLUSION

       For the foregoing reasons, Dent's Petition for Writ of Habeas Corpus will be DENIED.

The Court declines to issue a certificate of appealability. A separate Order shall issue.




Date: January 28,2019
                                                      THEODORE D. CHUA
                                                      United States District J




                                                22
